
	

114 HR 2072 IH: National Park and Wilderness Waters Protection Forever Act
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2072
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2015
			Ms. McCollum introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To withdraw all Federal land located within the Rainy River Drainage Basin in Minnesota from all
			 forms of entry, appropriation, or disposal under the public land laws,
			 location, entry, and patent under the mining laws, and operation of the
			 mineral leasing laws, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Park and Wilderness Waters Protection Forever Act. 2.FindingsCongress finds as follows:
 (1)The Rainy River Drainage Basin headwaters begin in northeastern Minnesota and flow north to Canada. Located within Rainy River Drainage Basin are Voyageurs National Park and Boundary Waters Canoe Area Wilderness, which were established by Congress to protect their unique and pristine water resources.
 (2)Voyageurs National Park which is comprised of more than 218,000 acres, is a water based national park that contains lakes, shorelines, and islands stretching along 55 miles of the United States–Canadian border.
 (3)The Boundary Water Canoe Area Wilderness is the most visited national wilderness area in the United States. It is comprised of more than 1,000,000 acres and over 1,200 miles of canoe routes in myriad lakes and rivers. It extends approximately 150 miles along the United States–Canadian border.
 (4)The mining of copper and other metals on Federal lands in the Superior and Chippewa National Forests, within the Rainy River Drainage Basin, poses a direct and long-term impact to the pristine water quality of Voyageurs National Park and Boundary Water Canoe Area Wilderness from sulfide-ore mining contamination.
 (5)The risk of sulfide contamination to Voyageurs National Park and Boundary Water Canoe Area Wilderness from the mining of copper, nickel, platinum, palladium, gold, and silver on Federal lands within the Rainy River Drainage Basin puts at risk the nationally recognized natural resources of the area, as well as the region’s economically vibrant tourism industry which generates an estimated $852,000,000 annually and sustains more than 18,000 jobs.
 3.Withdrawal of Federal landSubject to valid existing rights, the Federal lands within the Rainy River Drainage Basin in Minnesota are withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing and mineral material laws. 4.Conditions for leases or permits involving mining activities on Federal lands in the Rainy River Drainage Basin (a)Major Federal ActionApproval of any lease of, or permit for, an activity on Federal lands relating to mining in the Rainy River Drainage Basin is deemed to be a major Federal action significantly affecting the quality of the human environment if that lease or permit involves activities related to mining.
 (b)EISAn environmental impact statement conducted for the major Federal action described in subsection (a) shall include, among other issues, consideration of any potential impacts, as a result of such lease or permit, to units of the National Park System or land in the National Wilderness Preservation System located in the Rainy River Drainage Basin.
 (c)Suspension of activitiesAs a condition for the issuance or renewal of any lease of, or permit for activity on, Federal lands relating to mining, the entity receiving such lease or permit shall be required to seasonally monitor water quality on Federal lands throughout the Rainy River Drainage Basin. If any mining related contamination is detected in a unit of the National Park System or land in the National Wilderness Preservation System in the Rainy River Drainage Basin, all mining activities on Federal lands under such a lease or permit related to the contamination shall be immediately suspended until the head of the Federal agency that issued the lease or permit certifies that all contamination has been remediated.
 (d)Remediation plan; bondThe Federal agency shall not approve any mining related activities on Federal lands in the Rainy River Drainage Basin until the entity holding a lease or permit for that mining activity has submitted to the Federal agency—
 (1)an acceptable contamination remediation plan that outlines the strategies and tactics that the entity would undertake in the event that contamination is discovered; and
 (2)a full reclamation and performance bond that is sufficient to return the affected area to its original condition and treat any potential contamination for 50 years following the conclusion of any mining activities.
 5.ApplicabilityThis Act shall not apply to sand, gravel, granite, and taconite operations that exist on the date of the enactment of this Act.
		
